                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


HEALTHPLAN SERVICES, INC.,

      Plaintiff,

v.                                                   CASE NO. 8:18-cv-2608-T-23AAS

RAKESH DIXIT, et al.,

      Defendants.
____________________________________/


                                        ORDER

      HealthPlan Services sues (Doc. 37) Rakesh Dixit, Feron Kutsomarkos,

E-Integrate, Knowmentum, and Media Shark Productions for misappropriating

a trade secret, for infringing a copyright, for breaching a contract, and for

violating Florida’s Deceptive and Unfair Trade Practices Act (FDUTPA). Dixit,

Knowmentum, and Media Shark move (Doc. 49) to dismiss HealthPlan’s “shotgun

complaint.” Kutsomarkos and E-Integrate answer (Doc. 53) and E-Integrate

counterclaims (Doc. 53 at 27) against HealthPlan for breaching a contract and for

violating FDUTPA.

      HealthPlan moves (Doc. 56) to strike the answer and moves (Doc. 56 at 8) to

dismiss the counterclaim for failing to plead fraud with particularity. Also, each

defendant except Kutsomarkos moves (Doc. 61) for leave to file a third-party

complaint. HealthPlan opposes (Doc. 66).
                                       BACKGROUND

      Allegations of HealthPlan’s Amended Complaint

      In 2011, HealthPlan started developing “ExchangeLink,” a software platform

“for use in connection with Affordable Care Act related healthcare exchanges.”1

(Doc. 37 at ¶¶ 15–17) In 2012, Ultramatics, a Healthplan contractor, engaged

E-Integrate, a subcontractor, to develop the “source code” for ExchangeLink.

(Doc. 37 at ¶¶ 18, 48) In 2013, HealthPlan hired E-Integrate’s owner, Dixit, as vice

president of software development. (Doc. 37 at ¶ 21) Later in 2013, Dixit uploaded

the ExchangeLink source code to a “cloud-based repository.” (Doc. 37 at ¶ 39)

      In November 2013, Dixit “abruptly” restricted HealthPlan’s ability to view the

source code and demanded that HealthPlan pay E-Integrate $775,420.69, an amount

that Dixit claimed Ultramatics owed E-Integrate. (Doc. 37 at ¶ 40) Dixit threatened

that a “time bomb” program would destroy the source code unless HealthPlan

accepted the demand. (Doc. 37 at ¶ 50)

      To avoid “business disruption,” HealthPlan accepted. (Doc. 37 at ¶ 49) In

accord with a January 2014 “consulting agreement,” HealthPlan paid part of the

$775,420.69 and Dixit restored Healthplan’s ability to view the source code.

(Doc. 37 at ¶ 52) Shortly after receiving the source code, HealthPlan fired Dixit and

E-Integrate. (Doc. 37 at ¶ 56)



      1
          No clearer description of the ExchangeLink platform appears in the amended complaint.

                                               -2-
      A few months later, Dixit and Knowmentum, another company owned by

Dixit, began developing “Fit,” a software platform. HealthPlan alleges that Dixit

created Fit by “rebrand[ing]” a stolen copy of the ExchangeLink source code.

(Doc. 37 at ¶ 61) To market Fit, Dixit hired Media Shark, HealthPlan’s marketing

contractor, and Kutsomarkos, Media Shark’s owner. (Doc. 37 at ¶ 60) While

working for HealthPlan, Kutsomarkos supplied to Dixit Healthplan’s market

research, pricing strategy, sales script, and customer list. (Doc. 37 at ¶¶ 60–63) After

learning that Kutsomarkos had supplied confidential business information to Dixit,

HealthPlan fired Kutsomarkos and Media Shark. (Doc. 37 at ¶ 71)

      E-Integrate’s Counterclaim

      E-Integrate counterclaims that HealthPlan failed to pay “hundreds of

thousands of dollars” due under the January 2014 consulting agreement. (Doc. 53

at ¶ 58) Also, E-Integrate claims that HealthPlan violated FDUTPA (1) by

“colluding” with Ultramatics to “choke out” E-Integrate from developing the

ExchangeLink source code, (2) by “[taking] [E-Integrate’s] pre-existing intellectual

property,” and (3) by stealing a “business opportunity.” (Doc. 53 at ¶¶ 63–65)

                                    DISCUSSION

      The motion (Doc. 49) to dismiss the amended complaint

      Dixit, Media Shark, and Knowmentum argue that, because some paragraphs

in Counts I–V fail to attribute a specific act to each defendant, HealthPlan’s amended

complaint constitutes an impermissible “shotgun pleading” that violates Rule 8(a),

                                          -3-
Federal Rules of Civil Procedure. The argument lacks merit. The amended

complaint describes each defendant’s conduct and each count incorporates by

reference the pertinent paragraphs of the amended complaint. The amended

complaint is not a “shotgun pleading” and complies with Rule 8(a), Federal Rules

of Civil Procedure.2

       HealthPlan’s amended3 motion (Doc. 56) to strike the answer

       HealthPlan argues that E-Integrate and Kutsomarkos’s answer violates

Rule 8(b), Federal Rules of Civil Procedure, which requires a defendant both to

“admit or deny” an allegation and to “fairly respond to the substance of an

allegation.” The answer is replete with paragraphs in the following form:

           The First Amended Complaint is a “shotgun” pleading; and,
           this paragraph of the Complaint impermissibly lumps all of the
           Defendants together and is being used to assert multiple claims against
           multiple Defendants, without specifying which of the Defendants are
           responsible for which acts or omissions, or which of the Defendants
           the claims are brought against are supported by these allegations. As
           such, these Defendants cannot determine and/or assume which
           allegations of this paragraph of the Complaint are directed toward
           them (or which Defendant(s)) and, therefore, these Defendants are
           without sufficient knowledge to admit or deny the allegations in this
           paragraph. To the extent an answer is required, Defendants deny the
           allegations contained in this paragraph.



       2
         Although citing several securities and RICO decisions that apply the “particularity”
standard of Rule 9(b), Federal Rules of Civil Procedure, the motion contains no argument that
Rule 9(b) applies to HealthPlan’s claims, none of which relies on an allegation of fraud.
       3
           After E-Integrate and Kutsomarkos responded to HealthPlan’s original motion (Doc. 54)
to strike, HealthPlan without leave amended (Doc. 56) the motion. Although HealthPlan’s amended
motion violates Local Rule 3.01 (which prohibits a memorandum after a response), the amended
motion removes the request to strike E-Integrate and Kutsomarkos’s affirmative defenses. The
amended motion (Doc. 56) is considered, and the original motion is denied as moot.

                                               -4-
(Doc. 53 at ¶¶ 80–82, 85–89, 92–95, 101, 102, 104, 106–112, 115–120, 122-127,

137–141) The amended complaint is not a “shotgun pleading” and the answer fails

both to admit or deny each allegation and to fairly respond to the substance of the

allegation. In this circumstance, the answer violates Rule 8(b), Federal Rules of Civil

Procedure. Clarendon Am. Ins. Co. v. All Bros. Painting, Inc., No. 6:13-cv-934, 2013

WL 5921538, at *3 (M.D. Fla. Nov. 4, 2013) (Smith, M.J.).

       HealthPlan’s amended motion (Doc. 56) to dismiss

       HealthPlan argues that the counterclaim fails to state a claim both for a breach

of contract (Count I) and for a violation of FDUTPA (Count II).

       Breach of Contract

       HealthPlan argues that E-Integrate identifies no provision of the consulting

agreement that HealthPlan allegedly breached and fails to state a claim for breach

of contract. In the counterclaim, E-Integrate asserts — without explanation —

that HealthPlan failed to pay E-Integrate “hundreds of thousands of dollars” owed

under the consulting agreement. (Doc. 53 at ¶ 49) Because E-Integrate fails to

identify a provision of the consulting agreement that HealthPlan allegedly breached,

E-Integrate fails to state a claim for breach of contract.4 Whitney Nat’l Bank v. SDC



       4
         HealthPlan argues that, because the consulting agreement contains no “time is of the
essence” clause, HealthPlan’s failure to timely pay in accord with the consulting agreement cannot
constitute a material breach. The argument lacks merit. Although a “brief delay” in performance is
immaterial absent a showing that time is of the essence, HealthPlan’s three-year delay in paying is
material. Thomas v. Fusilier, 966 So.2d 1001, 1003 (Fla. 5th DCA 2007).

                                                -5-
Cmtys., Inc., No. 8:09-cv-1788, 2010 WL 1270264, at *3 (M.D. Fla. Apr. 1, 2010)

(Kovachevich, J.) (dismissing a breach of contract claim because the plaintiff “fail[ed]

to allege the specific provision of the contract allegedly breached.”)

       Florida’s Deceptive and Unfair Trade Practices Act

       HealthPlan argues that E-Integrate fails to state a FDUTPA claim. The intent

of FDUTPA is to “‘protect the consuming public and legitimate business enterprises

from those who engage in unfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce.’” Siever v. BWGaskets, Inc., 669 F. Supp. 2d 1286, 1292 (M.D. Fla. 2009)

(Fawsett, J.). To state a FDUTPA claim, the plaintiff must allege facts showing

(1) a deceptive or unfair practice, (2) causation, and (3) damages. 669 F. Supp. 2d

at 1292. “‘A deceptive practice . . . is likely to mislead consumers. An unfair

practice . . . offends established public policy and . . . is immoral, unethical,

oppressive, unscrupulous or substantially injurious to consumers.’” Trent v. Mortg.

Elec. Registration Sys., Inc., 618 F. Supp. 2d 1356, 1365 (M.D. Fla. 2007) (quoting

Rollins, Inc. v. Butland, 951 So.2d 860, 869 (Fla. 2d DCA 2006)).

       E-Integrate alleges that HealthPlan violated FDUTPA by “scheming” with

Ultramatics to “choke out” E-Integrate from developing the ExchangeLink source

code. E-Integrate alleges that a May 2012 service agreement required Ultramatics

to pay E-Integrate only if HealthPlan timely paid Ultramatics. (Doc. 53 at ¶ 17) In

accord with the “scheme,” HealthPlan allegedly stopped paying Ultramatics, which

                                            -6-
permitted Ultramatics to refuse to pay E-Integrate. (Doc. 53 at ¶ 30) Despite the

lack of payment, HealthPlan and Ultramatics demanded that E-Integrate incur cost

to develop the ExchangeLink code. (Doc. 53 at ¶ 32) Also, E-Integrate alleges that

HealthPlan violated FDUTPA by stealing a “business opportunity” and by “[taking]

[E-Integrate’s] pre-existing software without paying.” (Doc. 53 at ¶¶ 63–65)

      HealthPlan contends that E-Integrate’s FDUTPA claim “sounds in fraud ”

and that the particularity standard of Rule 9(b), Federal Rules of Civil Procedure

applies. HealthPlan cites allegations describing HealthPlan’s conduct as “scheming,”

“collusive,” and “surreptitious” but fails to identify an alleged misrepresentation or

omission on which E-Integrate’s FDUTPA claim relies. (Doc. 54 at ¶¶ 15–16)

E-Integrate’s allegations that HealthPlan exploited the services agreement, “took”

without payment E-Integrate’s software, and stole a “business opportunity” do not

rely on a misrepresentation or omission by HealthPlan. Rule 9(b) is inapplicable.

      Alternatively, HealthPlan argues that E-Integrate fails to state a claim under

Rule 8(a), Federal Rules of Civil Procedure. HealthPlan’s cursory, conclusory

argument articulates no basis for dismissing the FDUTPA claim.

      The defendants’ motion (Doc. 61) to implead a third party

      Each defendant except Kutsomarkos moves (Doc. 61) for leave to implead

Michael Bojkovic, M.D. and Perfect Clarity, LLC. The defendants assert that in

January 2016, Knowmentum transferred the sole copy of the Fit source code to a

“third-party host cloud” and gave Perfect Clarity, an entity owned by Bojkovic,

                                          -7-
exclusive ability to manage the repository. (Doc. 61 at ¶ 10) Bojkovic reportedly

failed to pay the monthly “host cloud” fee and permanently lost the sole copy of the

Fit source code. (Doc. 61 at ¶ 11) The defendants argue that possession of the Fit

source code is necessary to defend against HealthPlan’s misappropriation claim.

(Doc. 61 at ¶ 13) The defendants request leave to implead Bojkovic and Perfect

Clarity “for their failure to maintain” Fit.

       Rule 14(a)(1), Federal Rules of Civil Procedure, permits a defendant to

implead a third party “who is or may be liable to [the defendant] for all or part of ”

the plaintiff’s claim. In other words, the defendant may implead a third party

“only if that third [party’s] liability on that claim is in some way dependent upon

the outcome of the main claim.” United States v. Olavarrieta, 812 F.2d 640, 643 (11th

Cir. 1987). Impleader is proper only if the defendant asserts “a separate and

independent claim even though the claim arises out of the same general set of facts

as the main claim.” Olavarrieta, 812 F.2d at 643. “The secondary or derivative

liability notion is central and thus impleader has been successfully utilized when

the basis of the third-party claim is indemnity, subrogation, contribution, express or

implied warranty, or some other theory.” Wright & Miller, FEDERAL PRACTICE &

PROCEDURE, Vol. 6, § 1446 (3d ed. 2018).

       HealthPlan claims that the defendants misappropriated a trade secret,

breached a contract, infringed a copyright, and violated FDUTPA. The motion



                                           -8-
contains no basis to hold Bojkovic or Perfect Clarity secondarily or derivatively liable

for a claim by HealthPlan.

                                   CONCLUSION

      Dixit, Knowmentum, and Media Shark’s motion (Doc. 49) to dismiss is

DENIED. No later than APRIL 18, 2019, Dixit, Knowmentum, and Media Shark

must answer the amended complaint. HealthPlan’s amended motion (Doc. 56) to

dismiss and to strike is GRANTED-IN-PART. Paragraphs 80–82, 85–89, 92–95,

101, 102, 104, 106–112, 115–120, 122-127, 137–141 of the answer (Doc. 53) are

STRICKEN and the breach of contract claim (Doc. 53 at 37) is DISMISSED

WITHOUT PREJUDICE. No later than APRIL 25, 2019, Kutsomarkos and E-

Integrate must amend the answer and may amend the counterclaim. No later than

MAY 9, 2019, HealthPlan must respond to the counterclaim. Dixit, E-Integrate,

Knowmentum, and Media Shark’s motion (Doc. 61) for leave to implead a third

party is DENIED. The motion (Doc. 60) to extend the time within which to implead

a third party and HealthPlan’s original motion (Doc. 54) to strike are DENIED AS

MOOT.

      ORDERED in Tampa, Florida, on April 4, 2019.




                                          -9-
